No. 07-15-00352-CR


Jeremy Chad Braun                        §     From the 181st District Court
  Appellant                                      of Potter County
                                         §
v.                                             May 17, 2016
                                         §
The State of Texas                             Opinion Per Curiam
 Appellee                                §

                                J U D G M E N T


      Pursuant to the opinion of the Court dated May 17, 2016, it is ordered, adjudged

and decreed that the appeal is abated and the cause is remanded to the 181st District

Court of Potter County, Texas for further proceedings in accordance with this Court’s

opinion entered this day.


                                       oOo